DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/2/2022 has been entered. Claims 1-4, 7-10, 12-13, 15-19, and 22-23 remain pending in the application. Claims 13, 15-19 and 22-23 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 8/3/2022. 
Applicants amendments to the drawings have overcome the objections previously set forth in the Non-final Office Action mailed 8/3/2022.
Applicants amendments to the abstract have overcome the objections previously set forth in the Non-final Office Action mailed 8/3/2022.
Applicants amendments to the claims have overcome the claim objections previously set forth in the Non-final Office Action mailed 8/3/2022. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 8/3/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8,
Line 2 recites “the proximal end”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the proximal end is intended to be the closed proximal end wall or the proximal end of some structure of the syringe. Appropriate correction is required. For examination purposes Examiner construes the proximal end to be the proximal end wall. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Berry (WO2016172467) further in view of Pfrang (U.S. PG publication 20170340825) further in view of Heinz (U.S. PG publication 20010004466).
In regard to claim 1,
Berry discloses a rolling diaphragm syringe (figure 2, item 112) for receiving a medical fluid therein (paragraph [0057]), the rolling diaphragm syringe comprising: 
a closed proximal end wall (figure 2, item 136; paragraph [0063]) for releasably engaging a piston (figure 2, item 138) of a fluid injector (paragraph [0063]); 
[AltContent: ][AltContent: textbox (Distal end)][AltContent: textbox (Flexible sidewall)][AltContent: ]
    PNG
    media_image1.png
    282
    401
    media_image1.png
    Greyscale

a distal end (figure 2, item 130; see figure 3 above) having a neck (see figure 2 item 140) and a fluid outlet (figure 2, item 142); 
a flexible sidewall (figure 2, item 134; see figure 3 above; paragraph [0063]) extending between the closed proximal end wall and the distal end (see figure 2), wherein the flexible sidewall rolls upon itself when acted upon by the piston (see position on the left side of figure 2; paragraph [0065]) such that an outer surface of the flexible sidewall rolls in a radially inward direction as the piston is advanced from the closed proximal end wall to the distal end (see position on the left side of figure 2; paragraph [0065]) and unrolls in a radially outward direction as the piston is retracted from the distal end to the closed proximal end wall (paragraph [0065]); and
at least one surface texturization feature on the flexible sidewall (paragraph [0063]: the sidewall may have one or more ribs provided thereon to facilitate the rollover during an injection procedure. In some aspects, the sidewall 134 and/or the end wall 136 may have a textured surface, or a combination of a smooth surface and a textured surface), wherein the at least one surface texturization feature comprises a plurality of ribs (paragraph [0063]). 
Berry is silent as to the exact location and shape of the at least one surface texturization feature on the flexible sidewall and is silent as to extent the flexible sidewall is covered with the at least one surface texturization feature and therefore fails to disclose at least one surface texturization feature on substantially an entirety of an inner surface of the flexible sidewall, wherein the at least one surface texturization feature comprises a plurality of longitudinal ribs.
Pfrang teaches at least one surface texturization feature (figure 2, item 6) on an inner surface (figure 2, item 8) of a sidewall (figure 2, item 7), wherein the at least one surface texturization feature comprises a plurality of longitudinal ribs (see figure 2 of Pfrang; Examiner notes the ribs are construed as longitudinal ribs as a portion of the ribs extend in the longitudinal direction).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the at least one surface texturization feature of Berry to be on the inner surface and to modify the size/shape of the at least one surface texturization feature of Berry to be longitudinal ribs to therefore be a suitable design to function to reduce friction, as taught by Pfrang, for the purpose of reducing friction between surfaces (paragraph [0009] of Pfrang). Examiner notes Berry mentions the ribs are used for facilitating the rollover in paragraph [0063] of Berry. Reducing friction would serve to facilitate the rollover since the sidewall could rollover easier with reduced friction.
Berry in view of Pfrang is silent as to the at least one surface texturization feature on substantially an entirety of an inner surface of the flexible sidewall.
[AltContent: textbox (Distal end)][AltContent: ]
    PNG
    media_image2.png
    585
    552
    media_image2.png
    Greyscale

Heinz teaches a friction reducing feature (figure 1, item 3; paragraph [0002]) on substantially an entirety of an inner surface of the sidewall (figure 1, item 2; paragraph [0034]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one surface texturization feature, which is a friction reducing feature, of Berry in view of Pfrang to be on substantially an entirety of an inner surface of the flexible sidewall, as taught by Heinz, for the purpose of reducing friction along the entire length of the sidewall (paragraph [0033] of Heinz). Examiner notes Heinz contemplates having friction reduced along the entirety of an inner surface of the sidewall and also along specific portions of the inner surface of the sidewall both offer different benefits and are beneficial depending on the desired function (see paragraph [0034]-[0036] of Heinz). 
In regard to claim 2,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 1, wherein the rolling diaphragm syringe is made from a medical grade polyethylene terephthalate (PET) (paragraph [0066] of Berry).
In regard to claim 3,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 1, wherein the at least one surface texturization feature reduces a coefficient of friction (µ) between contacting portions of the inner surface of the flexible sidewall as it is rolled or unrolled (see analysis of claim 1 above wherein as modified the at least one surface texturization feature reduces a coefficient of friction (µ) between contacting portions of the inner surface of the flexible sidewall as it is rolled or unrolled; see paragraph [0009] and [0037] of Pfrang).
In regard to claim 4,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 3.
Berry in view of Pfrang in view of Heinz teaches wherein friction is reduced between the contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled, but fails to specifically disclose wherein the coefficient of friction (µ) between the contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled ranges from 0.10 to 2.30. However it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Berry in view of Pfrang in view of Heinz to include wherein the coefficient of friction (µ) between the contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled ranges from 0.10 to 2.30, as taught by Pfrang, as Pfrang teaches the shape of the at least one surface texturization influences the friction reduction (paragraph [0008] of Pfrang, see also figure 5-15 where different shapes are employed) and further that the coefficient of friction (µ) between the contacting portions of the inner surface of the flexible sidewall having the at least one surface texturization feature as the flexible sidewall is rolled or unrolled ranges from 0.10 to 2.30 as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
In regard to claim 7,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 1. 
Berry is silent as to wherein the plurality of longitudinal ribs are uniformly or non-uniformly arranged circumferentially around the inner surface of the flexible sidewall.
Pfrang teaches wherein the plurality of longitudinal ribs are uniformly or non-uniformly arranged circumferentially around the inner surface of the sidewall (see figure 5 of Pfrang, linear shaped elevations; see paragraph [0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berry in view of Pfrang in view of Heinz to include wherein the plurality of longitudinal ribs are uniformly or non-uniformly arranged circumferentially around the inner surface of the flexible sidewall, as taught by Pfrang, for the purpose of employing a suitable design to reduce friction (paragraph [0016] and [0009] of Pfrang) and since Pfrang supports that the plurality of longitudinal ribs can be equivalently uniformly or non-uniformly arranged circumferentially around the inner surface of the sidewall to reduce friction as disclosed in paragraph [0016] of Pfrang.
In regard to claim 8,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 1, wherein the plurality of longitudinal ribs extend from the proximal end (see 112 rejection for claim interpretation) to the distal end (see analysis of claim 1 above wherein as modified by Heinz the plurality of longitudinal ribs extend from the proximal end to the distal end).
In regard to claim 9,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 1.
Berry is silent as to wherein at least a portion of the plurality of longitudinal ribs extend for different lengths and at different regions along a longitudinal axis of the rolling diaphragm syringe.
Pfrang teaches wherein at least a portion of the plurality of longitudinal ribs extend for different lengths and at different regions along a longitudinal axis of the rolling diaphragm syringe (see figure 15, paragraph [0018], and paragraph [0045]; Examiner notes as supported by paragraph [0015] the structure is an elevation i.e. a rib).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berry in view of Pfrang in view of Heinz to substitute the ribs of Berry in view of Pfrang for the ribs of figure 15 of Pfrang, as taught by Pfrang, because the substitution is a simple substitution that would yield the same predictable result of reducing friction (paragraph [0008] of Pfrang). Furthermore, Berry discloses modifications can be made (see paragraph [0092] of Berry).
In regard to claim 10,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 1.
Berry is silent as to wherein the plurality of longitudinal ribs have different heights.
Pfrang teaches wherein the plurality of longitudinal ribs have different heights (paragraph [0019]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Berry in view of Pfrang in view of Heinz to include wherein the plurality of longitudinal ribs have different heights, as taught by Pfrang, for the purpose of employing a suitable design to reduce friction (paragraph [0016] and [0009] of Pfrang) and since Pfrang supports that the plurality of longitudinal ribs can be equivalently the same height or different heights (see paragraph [0019] of Pfrang).
In regard to claim 12,
Berry in view of Pfrang in view of Heinz teaches the rolling diaphragm syringe of claim 1, wherein the at least one surface texturization feature maintains a fluid pathway between substantially parallel inner surfaces of the rolling diaphragm syringe that is at least partially rolled to allow air to escape from between the substantially parallel inner surfaces during a rolling or an unrolling process (see analysis of claim 1. Due to the shape/structure of the at least one surface texturization feature, a fluid pathway is maintained between substantially parallel inner surfaces of the rolling diaphragm syringe that is at least partially rolled to allow air to escape from between the substantially parallel inner surfaces during a rolling or an unrolling process).
Response to Arguments
Applicant’s arguments with respect to Berry and Pfrang failing to disclose “at least one surface texturization feature on substantially an entirety of an inner surface of the flexible sidewall” on page 11 of 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/2/2022 with regard to Pfrang failing to teach a plurality of longitudinal ribs have been fully considered but they are not persuasive. Applicant argues elements 6 are circumferential ribs that are axially spaced apart from each other. As noted above elements 6 of Pfrang have been construed as longitudinal ribs as a portion of each rib extends in the longitudinal direction. As currently claimed the “longitudinal ribs” are not further defined and no further limitation regarding the structure of the longitudinal ribs are present. Therefore, as a portion of each rib extends in the longitudinal direction, the ribs of Pfrang are construed as longitudinal ribs as they meet all limitations currently claimed of “longitudinal ribs”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783